Citation Nr: 9915935	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  94-07 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for heart disease.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
December 1970.  He has been represented throughout his appeal 
by the Virginia Department of Veterans Affairs.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1992, by the Roanoke, Virginia Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for a heart condition.  The notice of disagreement 
with this determination was received in October 1993.  The 
statement of the case was issued in December 1993.  The 
substantive appeal was received in January 1994.  

In April 1996, the Board remanded the case to the RO for a 
hearing.  The veteran appeared and offered testimony at a 
hearing before a hearing officer at the RO in October 1996.  
A transcript of the hearing is of record.  Additional medical 
records were received in December 1996.  A supplemental 
statement of the case was issued in April 1997.  The appeal 
was received at the Board in February 1998.  


REMAND

The veteran essentially contends that he is entitled to 
service connection for a heart condition which had its onset 
in military service being manifested by chest pain which was 
attributed to his lung condition rather than to heart disease 
which was its actual cause.  The veteran asserts that he was 
first told that he was having a mild heart attack when he had 
his second pneumothorax in 1965; however, due to subsequent 
treatment for his lung disorder, he was never properly 
evaluated for a heart condition.  

At the time of his personal hearing in October 1996, the 
veteran testified that a lady cardiologist, whose name he 
could not recall, at the Salem VA Medical Center told him 
that his chest pain was due to the pneumothorax.  He 
testified further that a Dr. McCarthy at the VA Medical 
Center in Salem told him that a heart lesion was caused by 
the pneumothorax he suffered in 1965.  In view of this the 
Board finds that all the veteran's VA treatment records from 
Salem Medical Center must be obtained and Dr. McCarthy and if 
the name of the veteran's treating "lady cardiologist" can 
be ascertained they should be asked what they told the 
veteran was the cause of his heart disease.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Therefore, this case is hereby REMANDED to the RO for the 
following actions: 

1.  The RO should contact the VA Medical 
Center, Salem, Virginia, and obtain 
copies of all medical records, which are 
not currently in the claims file,  
relating to the veteran's treatment for 
any disorder.  Particularly, the RO 
should ask the Salem VA Medical Center 
whether a lady cardiologist had ever been 
the veteran's treating physician, and, if 
so, she should be asked what she told the 
veteran was the cause of his heart 
disease and whether she related the 
veteran's heart disease to military 
service or his service-connected 
pneumothorax.  

2.  Dr. McCarthy of the Salem VA Medical 
Center should be contacted and asked 
whether he told the veteran that his 
heart lesion was due to his service-
connected pneumothorax.  If he did make 
such a statement, Dr. McCarthy should be 
asked whether he based his statement on a 
history provided by the veteran.  

3  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for heart disease.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case which summarizes 
the pertinent evidence, all applicable 
law and regulations, and reflects 
detailed reasons and bases for the 
decision.  They should then be afforded 
the applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



